Per Curiam
: The order appealed from should be modified by striking out paragraphs. 9 and 10 of said order; by striking out the words “ together with the dates upon which every such deprivation took place ” from paragraph 13 thereof, and by striking out paragraphs 14 to 36 thereof, inclusive. As so modified the .order is affirmed, without costs. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as stated in memorandum, and as modified affirmed, without costs; Settle order on notice.